Case 1:20-cv-11515 Document 1-1 Filed 08/12/20 Page 1 of 10




             Exhibit A
           Case 1:20-cv-11515 Document 1-1 Filed 08/12/20 Page 2 of 10

                                                                        Service of Process
                                                                        Transmittal
                                                                        05/26/2020
                                                                        CT Log Number 537702719
TO:      Matthew Endlish
         FEDEX GROUND PACKAGE SYSTEM, INC.
         1000 FED EX DR
         MOON TOWNSHIP, PA 15108-9373

RE:      Process Served in Massachusetts

FOR:     FedEx Ground Package System, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  ERICK HENRIQUE, Pltf. vs. FedEx Ground Package System, Inc., Dft.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 2081CV00950
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE:         By Process Server on 05/26/2020 at 09:42
JURISDICTION SERVED :             Massachusetts
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/26/2020, Expected Purge Date:
                                  05/31/2020

                                  Image SOP

                                  Email Notification, Matthew Endlish matthew.endlish@fedex.com

                                  Email Notification, Susan Kernen isopcomplaints@fedex.com

                                  Email Notification, LISA SANTUCCI lisa.santucci@fedex.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                        Page 1 of 1 / NS
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                            Case 1:20-cv-11515 Document 1-1 Filed 08/12/20 Page 3 of 10




                                             Commonwealth of Massachusetts
                                                                         TRIAL COURT OF THE COMMONWEALTH
     .     MIDDLESEX.SS.
                                                                         SUPERIOR COURT DEPARTMENT
                                                                         CIVIL DOCKET NO.

                                                 . PLAINTIFF(S).
                        V

           V.
                       r.fr..A             S^.Wr'. DEFENDANT(S)
                                                                    SUMMONS

           THIS SUMMONS IS DIRECTED TO £f>frY                                                    -IBefendant’s name)

           You are being sued. The Plainliff(s) named above has started a lawsuit against you. A copy of the
                       Complait^filed against you is attached to this summons and the original complaint has been
           Plaintiff’s
           filed in the            Si               Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

                 must «.«nnnri to this lawsuit In writing within 20 days- If you do not respond, the court may decide
            You
            the case against you and award the Plaintiff everything asked for. in the complaint. You will also lose the
            opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
            to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
            extension of time in writing from the Court.
2           How to Respond. To respond to this lawsuit, you must file a written response with the court ^mail a
            copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this by:
         a. Filing yoiir signed original response with the Clerk's Office for Civil Business,/Uifcws-B_Court, ■
    Vs                  bA^i.ulk (address), by mail or in person, AND
      b.        Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following

                address: Ffti:,      2i.jrrir^' v't MtoArAvr              C-illU
3               vwhat to inclule in your respoiise. An “Answer" is one type of response to a Complaint. Your Answer
                must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint
                Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
                use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that am
                based on the same facts or transaction described in the Complaint', then you must include those claims
                in yobr Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
                lawsuit. If you want to have your case heard by a jury, you must specifically request a jury tnal in your
                Answer or in a written demand for a jury trial that you must send to the other side and file with the
                court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
                 “Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
                             must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
                 to Dismiss
                 you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions"
                 described in the rules of the Court in which the complaint was filed, available at
                 wutfw.mass.QOV.courts/case-legal-res/rules of court.


                                                                                         A true copy Attest:
                Case 1:20-cv-11515 Document 1-1 Filed 08/12/20 Page 4 of 10



4.    Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
      information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5.    Required Information on all filings: The “civil docket number" appearing at the top of this notice is the
      case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
      You should refer to yourself as the “Defendant."

      Witness Hon. Judith Fabricant, Chief Justice on                                    .20




      Mi^el A.      livan
      Cferk-Magistrate



      Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be Indicated on the
      summons before it is served on the Defendant.




                                            PROOF OF SERVICE OF PROCESS

            . I hereby certify that on                               .20    , I served a copy of this summons,
     together with a copy of the complaint in this action, on the defendant named in this summons, in the
     following manner (See Mass. R. Civ. P. 4(d)(1-5)):




     Dated:                                    '.'20_                  Signature:


     N.B.     TO PROCESS SERVER:


            PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX •BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                                                                              .20.
                                Case 1:20-cv-11515 Document 1-1 Filed 08/12/20 Page 5 of 10
                                                      DOCKET NUMBER              Trial Court of Massachusetts
          CIVIL TRACKING ORDER
              (STANDING ORDER 1-88)                    2081CV00950               The Superior Court                            H
CASE NAME:
                                                                                  Michael A. Sullivan, Clerk of Court
    Henrique, Erick vs. FedEx Ground Package System Inc.
                                                                                  Middlesex Countv

     Stephen Semenza, Esq.                                                       COURT NAME & ADDRESS
                                                                                  Middlesex County Superior Court - Woburn
     Kelly and Associates
                                                                                  200 Trade Center
     83 Atlantic Ave
                                                                                  Woburn, MA 01801
     Suite 202
     Boston, MA 02110

                                                  TRACKING ORDER - F - Fast Track
              You are hereby notified that this case is on the track referenced above as per Superior Court Standing
   Order 1-88. The order requires that the various stages of litigation described below must be completed not later
   than the deadlines indicated.


                STAGES OF LITIQATIQN                                                  DEADLINE

                                                                            SERVED BY         FILED BY            HEARD BY

    Sen/ice of process made and return filed with the Court                                  07/14/2020

    Response to the complaint filed (also see MRCP 12)                                       08/13/2020

    All motions under MRCP 12,19, and 20                                     08/13/2020      09/14/2020           10/13/2020

    All motions under MRCP IS                                                08/13/2020      09/14/2020           10/13/2020
    All discovery requests and depositions served and non-expert
                                                                             02/09/2021
    depositions completed

    All motions under MRCP 56                                                03/11/2021      04/12/2021

    Final pre-trial conference held and/or firm trial date set                                                    08/09/2021

    Case shall be resolved and judgment shall issue by                                                          04/15/2022




  The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
  Counsel for plaintiff must serve this tracking order on defendant before the deadiine for fiiing return of service.
  This case is assigned to



 DATE ISSUED                    ASSISTANT CLERK                                                         PHONE

    04/15/2020                     Debra J Newman                                                          (781)939-2748
oae/nm* M«ed:(H.l»4a2011:59JO                                                                                                SeV02(A OMOIt
            Case 1:20-cv-11515 Document 1-1 Filed 08/12/20 Page 6 of 10




                         COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS.                                        SUPERIOR COURT DEPARTMENT
                                                      CIVIL ACTION NO.:



ERICK HENRIQUE,                               )
                                              )
       Plaintiff,                             )
                                              )
V.                                            )
                                              )
FEDEX GROUND PACAKGE SYSTEM )
INC.                        )
                                              )
                                              )
       Defendant.                             )


                                          COMPLAINT

       Now comes the PlaintifT, Erick Henrique, by and through his attorney states as follows:

                                            PARTIES

       1.      The Plaintiff, Erick Henrique, is a natural person residing at 16 Nichols Street,

Apartment 1, Everett, Massachusetts 02149.
       2.      The Defendant, FEDEX GROUND PACKAGE SYSTEM INC., is a foreign

coiporation, organized and existing by virtue of the laws of the State of Delaware, with a
principal place of business at 1000 Fedex Drive, Moon Towt^hip, PA 15108.
                                             FACTS

       3.      This action arises from a personal injury sustained by the Plaintiff which occurred

on August 14,2018 at the FedEx Terminal located at 90 Salem Road, North Billerica,

Massachusetts 01862.




                                                  I
              Case 1:20-cv-11515 Document 1-1 Filed 08/12/20 Page 7 of 10




        4.       On August 14,2018, when the Plaintiff arrived at the terminal, noticed the other

drivers and contractors were upset because there were so many packages on the floor, in the

building and improperly stacked.
        5.       On August 14,2018, the Plaintiff started loading the packages that was on the

floor into his truck and sorting them onto the shelves.
        6.       On August 14,2018, the Plaintiff after loading the packages from the floor,

placed more packages inside his truck to sort them onto the shelves.
        7.       On August 14,2018, the Plaintiff lifted a Bed, Bath & Beyond box to place it on

the shelf of the truck when the bottom of the box broke open.
        8.       On August 14,2018, the Plaintiff put the box outside of his truck and stepped out

of the truck.
        9.       On August 14,2018, the Plaintiff reached into his truck to retrieve the items that

were inside the Bed, Bath & Beyond box which were now on the truck floor.
        10.      On August 14,2018, the Plaintiff began putting the items back in the box which

consisted of a cast iron pan and a small stack of dish towels.

        11.      On August 14,2018, after the Plaintiff placed some of the items, the QA person

named George was standing by his truck.
        12.     On August 14,2018, in the presence of “George” the QA person, starting putting

other small items in the box.
        13.     On August 14,2018, the Plaintiff reached for the final item which was wrapped in

a light, paper thin Styrofoam sheet which was not see through with his right hand.

        14.      On August 14,2018, the Plaintiff, after reaching for the final item, put his hand

on it and immediately saw that something was red on the package, lifted his hand up and his


                                                  2
              Case 1:20-cv-11515 Document 1-1 Filed 08/12/20 Page 8 of 10




wrist started spraying blood over his truck, he then grabbed his right wrist and immediately held

it with pressure, screamed an expletive and George, the QA guy ran up to him.

        15.      On August 14,2018, George, the QA guy asked the Plaintiff if he was okay, the

Plaintiff yelled that he was not and directed him to call 911.

        16.      On August 14,2018, the Plaintiff then started running towards the main office,

holding his wrist, leaving a trail of blood from his truck to the office.
        17.      Before arriving at the office, the Plaintiff was asked by the Administrative

Secretary was he “okay”, the Plaintiff yelled to her “No, Call 911”.
        18.      Once at the office, the Plaintiff yelled for someone to Call 911.

        19.      On August 14,2018, the Plaintiff was assisted by 4 individuals who are all First

Aid Certified by the Red Cross.
       20.      Of the 4 people who was there, I remembered Cal Busby who is the P&D

Manager who has been with FedEx for over 15 years and has been certified and recertified

several times through FedEx Mandatory training program.
       21.      On August 14,2018, Cal Busby and Bobby Traywick, another P&D Manager saw

the Plaintiffs wound was bleeding profusely.
       22.      On August 14,2018, Cal Busby grabbed some paper towels and told the Plaintiff

to hold it on the wound and apply pressure.
       23.      On August 14,2018, the Paramedics arrived, they immediately put a tourniquet

on the Plaintiffs wrist in an attempt to stop bleeding.

       24.      The Plaintiff was then put in the ambulance.

       25.      After being in the ambulance for about 3 minutes, the Paramedics came back and

were talking to the Managers, Cal Busby and Bobby Traywick when the Paramedics informed


                                                  3
             Case 1:20-cv-11515 Document 1-1 Filed 08/12/20 Page 9 of 10




the Manager about the Plaintiff bleeding profusely. The Paramedics also stated to the Managers

that another 2 minutes of the way the Plaintiff was bleeding, he would have died.

       26.      On August 14,2018, the Plaintiff was then transported to Lahey Hospital and they

were able to stop the bleeding and then the Plaintiff was transferred to Brigham and Women’s

Hospital in Boston where they propped the Plaintiff for surgery which lasted for about 5 hours.
                                   COUNT ONE - NEGLIGENCE

       27.      The Plaintiff realleges and reavers the allegations set forth in Paragraph one

through twenty-six of this Complaint and incorporates same by reference as if fiilly stated herein.

       28.      Plaintiffs injuries were caused by the recklessness, carelessness, and negligence

       of the Defendant, through its agents, servants, and employees for that, among other acts

       and omissions, the Defendant:

                a.     Improperly managed, maintained, and controlled its packaging in failing
                       to properly handle packaging that caused the Plainti^s injury;
                b.     Failed to warn the Plaintiff, and other persons lawfully on the premises of
                       the dangerous nature of the package, should have known in the exercise of
                       ordinary care, that said warning was necessary to prevent injury to the
                       Plaintiff;
                c.     Failed to make reasonable inspection of said package when Defendant
                       knew, or in the exercise of ordinary care should have known that said
                       warning was necessary to prevent injury to the Plaintiff and others
                       lawfully on the premises;
                d.     Failed to apply proper first aid and
                e.     Was otherwise careless and negligent in the operation of its premises.

       29.     As a direct and proximate result of the negligence and carelessness of the
       Defendant, the Plaintiff:
               a.      Suffered serious and painful permanent bodily injuries, great physical pain
                       and mental anguish, and severe and substantial emotional distress;
               b.      Was, is, and will be required to undergo medical treatment and to incur
                       medical costs and expenses in order to alleviate injuries, pain, and
                       suffering;
               c.      Was, is, and will be precluded from engaging in normal activities and
                       pursuits; and

                                                 4
        Case 1:20-cv-11515 Document 1-1 Filed 08/12/20 Page 10 of 10




              d.     Otherwise was hurt, injured, and caused to sustain losses.

      30.     All of the Plaintiffs losses were, are, and will be due solely to and by reason of

      the carelessness and negligence of the Defendant, without any negligence or want of due

      care on the Plaintiffs part contributing thereto.

      WHEREFORE, Plaintiff prays Judgment against Defendant as follows:

              1.     For medical bills and pain and suffering;

              2.     Loss wages and earning capacity

              3.     For interest and attorneys* fees; and

              4.     For such other and further relief as this Court may deem proper.

    THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES OF FACT.

Date: April        . 2020                                    Respectfully submitted the Plaintiff,
                                                             through his attorney.




                                                             Stephen Semen&, Esq.
                                                             BBO f^69474S
                                                             Kelly & Associates
                                                             83 Atlantic Avenue, Suite 202
                                                             Boston, MA02110
                                                             (617) 807-0855
                                                             steDhen@l 80Qlawguvs.com




                                               5
